OFFICE   OF THE ATTORNEY      G.ENERAL   OF TEXAS
                                 AUSTIN




Eoaorable  Oriille S. Carpeater
Uhalnmn   and Txetlotlrr Dlre43tor
Texas  Unemplojmcat Coqpexmation
hstln.   sxRs
Eon. OlVilla ~. Cerpentar, ijeec 2



Ltata end ihe TUCC by tta =ba0r6l soalai  Seourity plO0ra rc.r trav61.
Swtion  8 ef the i;yproprlet:on 8111 mass the heeding, Travel 3.1~
pt~606, la). roada CIQ folloWa:

           *lt 16 protided that no i3xpsaaitwi       ohcu   be imae
     for traveling expenace by 6ny depertzmt         or thla State
     In exoea6  of the amount   of money    ltemlted  bantn    for 66id
     PUrpo~.    'Phi6 prOvi6iOn  6hall   be  epplIsable   t&en  the
     Ita~ for traveling s*pctness be peid out or the apprapria-
     tloan OS tho general huta, a-00: feea, reoelpts or spaai81
     fuada 00ii00t0a by virtue of 00rtm.n l6w6 or thI6 State, or
     rro5 other fUnd8 (axoluueira or Federc?l fu~aa) avnllablo
     for use by e department.*

           ROf6x6D66 to the OriFinal %X66 Unemployment Colnpenratlon
Act 86 p666e.d by the 3rd Celled Ztreslonof the 44th Lsgi6lsturs OS
Toxa6, seotiou 3.3 (6) tit184 YqmoIel Rm&,* We rtnd these word6 of
the LegIsleture oi Turns:

          ~'Thel-6la hereby orsrrtedin ths Skte Boastug- a
     6peolal fund to be lcnorn a6 t&e *Uaolqploynmat CowimolcrtIan
     AddXAi6trafiOD mud.'    ha. mOD0y6 W&h    ar6.dOpO6It84 Of
     paid Into thI6 PLad ax-6 hr?r6by appropriate4 6~6 aado anii-
     able to the ~orrrrdsrio~. All mCW?y6 iD thlt fund ahall be
     6qwnbod 6Ohly ,Sor the 9UDDO66 oil &erDafiI& the Oollt   oi
     ad&I&6txatiOD   Of this A.at apd for DO Other QUD&!O66 *k&60-
     ever. The fund 6hall oonsi6t oi all poaeys approQrIat&
     br thi6 &Ate, 6ab eli taGn8y6 tcrOO&Yti CDOE the UDIt6d
     State6 or hBOrIoa, or any agenoy thereof, lncltuI1~ ths
     "Oaf&i SaOUrity Board slid the UDItsd :;t5tu6 &tl,nrp&xTIx6Dt
     kl'YfQe, Or irOB ERY Other tJOUTO6, tOr BUOh ~Ul32066, and
     ski611 be admIDI6ter64 5a~rate aad 6 wrt froo. all pub116
     mxmy6 or funds of th16 t-i&e. All mmey6 In thI6 tuad
     ahall ba depo5Ited. admIDInter6sb urd al bu    a, In the
     56D8 6mumor aDd under tbo sase aOndItI$6 2: requuwmntm
                         Law   for   other   6peaiel   rUDa6   in   the   stat0
     i+ss$F$         by
                    naereoorIng our61

          ?&a iasnguage or the appmpr:StioR  bill mkO6 00 66mS'St6
provisfoa  for biSbur6ID6 spsolel toDdr;~~butlndlostes th6 sawa
xwstrlotlonrr apply to all funds dIubur6eb by tb6 Btata.

          The 66otIon quot.& above ha6 remalmed a part of the TuaS
uncrqp~ym0Dt Co6qcDeetlon Act thrOu@h It6 tdriou6   6&8lbdEODt6 eid.i6
Tst 6 part 0r tba law of this Etat4 upon t&l6 particular 6ubjoOt.
Th5 undsri!~ned sentenoe in tha above quoted sootlon tn4Iaatss   to u8
that %t woo the IDtentI6Dof the LsgiirriRtur66t the ~rIgInn1 par66436
of this lae tbet the I’uadO 23hi6Od u&ier bhl6 law 6Dd the fuad6 OOri-
trlbuted to thle ftate by the B&em1     Gov’emaaat 6hOUld go into a
Hon. Orville ;i.Carpcrit*r, Pa&r 25


op.?clal lk~I, but ttlat speoial furid ehciu;& be aafzinlotbred ma c.i:+
burtzed lb the 66~8 wanner ux! under the s6ae con&ltlonses 1-u yro-
tided rcr all 6peclal rr;nCr; in tLe :tats.

              ie now ccnnldar
                         _.   the__iast_ ax;troos?on
                                          - .        of oi;r Tc3xm6 L6&a.a-
                                                                     - _
tw6      upon the erpsnaltur36 CT :unau By tke tace epnalor       sna aepan-
n6nt8.        5eotion 6 or,tta   epproprlatloabill or the   &8t    es68ion of
the Texas Legi6~tUrrurrdarthshea4lmg       ~ravol.iicg~pw6w,*ase
4potcd ia an aarllor pqrtlon 0r this oplnloa,    in&lontos that the
iagialature intamlea the rsrtrlctlona upon tha eqmnbiturs6      at the
Sun60 et the :tat6 of Psu    and of the fur.46 under tts control of
the state Or 2'orss sboul6 apply to all Sundo dlmburaod cad erpendsd
under tha gpnoral 1LtPltatlonr ao laid c?own under SoctSon E OP the
appmprlatiot, bill.   i3eetlon :a ) wa6tr the h$mdltq ‘“4rcrvollngi.x-
peaowP  read6 as. follows:

              *tie trarelLng sspsnaea 6hmll be lnourred by any em-
         ployoo of any 01 the dspartreonta,  or othar agenalas OS the
         gO~OnuUnt, OUt6ide Oi th0 boU~&ri~       Or the St&8 Of %WKI,
         amapt rer state boslneaa cllrwtly oenas~         him own de-
         partawtor a@wioy and no rwh srpaaaeu ahai?. be paid iron
         tho 5kte appropriations or out or any looal of ra*l3&.ry
         St;ncs by the Ctato Cozaptroller to IXII
                                                engloyea or any.a&enoy
         0r   theGimemment, until aad itales88 mittion cltatamti~~
         sdgwd    by ttieAttomoy General., rdvl8w tbpt the gurpo8i:
         Qr the pmpasbd trip, la tileoplniea, 18 for ~14 St&c      ,btui-
         ncoar‘purpores;   *hlch.rrittanopirrioo.
                                                &all hare, bean Sl;Ld
         in advaaw with the E;tata   Ceaptmllar, and signed dupliaato
         tha~r.uh        the dlsbu.rwtgorricer at nwh mqmottveagmmy
         0r the &xmmaw?xlt.-

                 C-action(0) quoted ubevt is voFy bnMd in it6 lUk@lWW rrh0n
it  mQUiT.6 that eny ermployse oi any OS the depart-meats or other
e.pnajce of the goierawezit 6hQl aospl7 ritb tts prorfalens am rr0t
out t&ar6in, The only 6x01 tlea provided lor ia tai6 Sootion    1s
mat                       raf'Y Dagsrtkeat en trlpo to the CAltdl
      of the Attorney Ci~&a
Statas E;uprcrw Court and to appear betor the Federal Co6~6iallm,
the AdJutant Csnerd when sppsarlng:  in F:eUhiagtoa berare tbs MT
Eapartmnt,   mmibarn or 04?1Oy%e6 0r th6 riallroad CO6%&68Lon attod-
 1~ headage ud aaaian~ocu held In othar status or In rectshirrgtoa,
D. C., inVcSl?itig mbB8 and/Or tNXI~~thA       Patkm Ad      wt eOpP17
w'iththis ~aatfon.    Tkls aeatlou or ths lnw appears to ba a striot
lleitaflon oP the tight or an7 peraonr other than thou@ exorpted to
travel out or the litate without nonpiianar wlttrthis portlw   of oiu!
appreprlatlon biil.

                 Ssctlon (t2)quote& above afate thet %O      SOOh OXpUAB*S
shall be pda         rm8   ?Ztate appropriation8 or out oi aW     looal or
Eon. crvlile !.. Carpen:rr,   ?ege 4



auxiliary fund6 by the Ststs Cwptreiler."     The funds tranersrhl  to
the ‘iksaeury or this Stat0 ara tar tha a4ednletratIon 0r the unera-
plowed     Corspen6atlon~hot and am given to the Gtate for ttiagurpoee
0.r s66i6tlng the, rtate 0r Tcrae to oarr7 out the tam 0r the un-
ec.plo7InentCoupensatIon Aot.

          Under 36Otion 2 of the ~pproprietlon8113 OStha 46th
Leglslatura,Section (b), 'Unltad states Fuu&and Aid," we Slnd thetee
word6 or the L6&Ieletura:
          Vha proper orrl66r or ofiiasta OS an7 Ftata Da-
     pedmnts,  bureaus, or 6lvleleae uc b ta tc
                                              lganolsr
                                                r      em
     hamby suthorlesa to wks application for an4 looapt any
     girts, gmate, or dlot6t0nte 0r rund6 iron tba Unitd
     ftd.ee Cwernmentto be usad 00 Etate 00e~oret1vaand
     other Federal projeote and pm&rams in Texas, laaluding
     oonetr~6tlun of publlc buildinga, mpelre, and imPpmra-
     mente.  Any of euob Pcdaral Funds as play be depoSited
     In the Stat6 Trsaeury are lamb7 approprlata4 t6 the
     6gsOific @ll-Q0666uthorIta4 by the 7sdaral Govewnment."
           &tot&m 13 (a~)of the Un6eqlomant C         ueation tit quota4
2n an aarliar portion of this opinion    ep*alfloal
                                                  T    6876 that tha
moas76 tnnsre~0d    to tha State 0r Xoxae 07 tba 7646ralOwa~at
are plsaad in the rpealal fund atong with the other funds tor the
UnMQlOpent    Cempenee~on  Cemle8ion.     Xn order thet those fun66 ~7
be gottea out or tho 8tate Tmaeury    the portion of ths approprlrtlun
bfia hat quoted abwa, appmprlatae th66e m6ne7e for the uses auth-
orized by thd todeml Gevems6nt.

          The rayulrament of Saotloa lb) under tba heeding *Trav61-
lng fxp6ri666* or the Appropriatlun Bill quoted 00 pag6 23 0r this
partleul6r opinion rapulrcra tbat 611 fravallng axpon8ae of tha
Stat6 aganolss under th6 oon4ltlone stated thsmia paf4 fmei &at6
appropriation or out or any looal or auxlllary fun4 by the State
Comptrolle;r autst first bo appmosd by the Attorney  b6aoTd. Th6
fuud in question am66 to this State an an auilllarp    fund, but
bsrore it 66n be titbdrawn   from ths 8tato Treasury lt rauribbe appm-
priated out of the Treasury 66 h66 basm done by the Legiuhture.
The restrlotlone as to approval of out of 6tat6 trav62 applies
whether it be conel&arsa "apprbprlata4d" or *aUllIer7   fund.*

           Th6 quo6tlon as to *hother the Uaitation   applies to
ffismbereof a coe0d66lon 16 answers& In tha
tion e, under Trevellng glIpenee6, Ssotlon
lwst
          "-xcept as othsmise speciMx4ly exelepted,   t&e
     provisions cr tliiskci atoll also appiy to departmmt
     heecs and accabersof ooixminmion~.*
No apeoiiic exemption In mada to your Coamlsulon.
          You are, the&ore, advised that in the opinion     or thb
Iiepartmentthat it is neoessary,siiaotlreSeptember l, lOSO, undsr
the provlslons or the DapartmontalAppropriation  Bill for the current
blsmlua ror aeabers and ereployees or the Texas OnemplojrPuwt  COIR-
pensatlon Corcmilralon
                     to RBOure tha approval OS the Attornep.General
ror travel out of the State upon budnose oonaam~      the rdrainlstra-
tion or the Tsxas Unen;ploymatCoapensation Aot.
                                     Your5 very   truly




         APPROVED-   '30,1039


         ATTORNEY GENkRAL OF TEXAS